Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/27/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s amendments to the independent claims and applicants arguments filed on 08/27/2021 overcomes the previously raised Drawing Objections, 112b rejections and overcomes the 103 Rejections and the prior art of record; thus placing the application in condition for allowance.

Allowable Subject Matter
Claims 1-20 (20 claims) are allowed.
The following is an examiner’s statement of reasons for allowance:

As it was mentioned in the previous Office Action, the closest prior art are Hatch (US 2,643,521), Coscarella (US 8,640,736), Burkhardt (US 1,999,921), Bryant (US 3,425,662), Watelet (US 4,265,564) and Adams (GB 6417). Bryant teaches in at least Fig. 9 of a gate valve comprising an annular rib 98 similar to a key feature of the claimed invention but fails to disclose the majority of the other limitations being claimed. Burkhardt appears to show Coscarella teaches of a gate valve assembly comprising a gate plate comprising concentric annular reinforcement ribs and circumferentially arranged “connector ribs” similar to a key feature of the claimed invention; however, the disclosure fails to disclose particular details of the ribs and fails to disclose the majority of the other limitations being claimed. Additionally, while Coscarella appears to show a concentric annular reinforcement rib structure, the annular rib is not inwardly spaced from the exterior rib frame and the disclosure is not clear if this annular rib extends from the second face/gate body as required by the claimed invention. Watelet, Adams and Hatch teaches of various examples of gate valves having similar general structure and function as applicant’s general invention, in particular, Hatch teaches of the use of a reinforcement ribs for maintaining the integrity of the gate and wedges to aid in maintaining a fluid tight seal. However, notice that Watelet, Adams and Hatch fails to disclose the particular structure of the annular reinforcement rib (242) as claimed. As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the slide gate (100) comprising the exterior rib frame (210) and the annular reinforcement rib (242/250/260) in combination with all the limitations as claimed in claims 1-20 and as shown in at least Fig. 5-6 of the application.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753